Exhibit 10.2
June 1, 2010
Ms. Janet W. Pasque
7015 South Cook Way
Centennial, Colorado 80122
Dear Janet:
This letter agreement (the “Letter Agreement”) sets forth the terms and
conditions of your consulting arrangement with Resolute Energy Corporation, a
Delaware corporation (“Resolute”). You will serve Resolute in a consulting
capacity for a period commencing on June 1, 2010 and terminating on December 31,
2010 (the “Consulting Term”). Notwithstanding the Consulting Term, you or
Resolute may terminate this consulting arrangement at any time, for any reason
or no reason, upon written notice.
During the Consulting Term, you will consult with and advise the officers and
Board of Directors of Resolute, as requested by them, with respect to
(i) executive level support for Resolute’s land development, (ii) acquisition
and divestiture efforts, (iii) the training and transition of Bill Alleman into
the position of Vice President, Land, (iv) the executive search process and
hiring of an Acquisitions and Divestitures executive, and (v) any other matters
involving Resolute’s business and affairs as requested by the CEO or President
(the “Consulting Services”).
Your status while performing services under this Letter Agreement will be that
of an independent contractor and not that of an employee of Resolute.
No income tax or payroll tax will be withheld or paid by the Company on your
behalf for any payment under this Agreement, except as may be required by law
for payments to independent contractors. You will be responsible for payment of
your estimated federal, state and local income taxes, self-employment taxes,
social security taxes and any other taxes, fees and withholdings that may accrue
relative to your compensation hereunder. You must obtain and keep current, at
your own expense, all permits, certificates, and licenses necessary for you to
perform the Consulting Services, if any. As of June 1, 2010, you will not be
able to participate in Resolute’s employee benefit plans, including, without
limitation, participation in the Company’s 401(k) Plan.
As compensation for the Consulting Services, Resolute shall pay you $30,000 per
month, due and payable monthly on a mutually convenient schedule, for the period
during which this Letter Agreement remains in force. Resolute will reimburse you
for the reasonable expenses you incur in relation to the Consulting Services. In
consideration of your entering into this Agreement, Resolute agrees that you are
eligible for a cash bonus under the terms of Resolute’s Short Term

 



--------------------------------------------------------------------------------



 



Janet W. Pasque
June 1, 2010
Page 2
Incentive program as described in Resolute’s 2010 Proxy Statement pro-rated for
the 5/12ths of 2010 that you served as Senior Vice President. If you perform the
Consulting Services in good faith, the CEO in his discretion may increase the
pro-rating fraction by any amount up to 1. If you are performing the Consulting
Services in good faith and Resolute terminates this Agreement prior to the end
of the Consulting Term without cause, the pro-rating fraction will automatically
be increased to 1.
You hereby agree to use your reasonable efforts to exercise the level of care
and skill ordinarily exercised by other professional consultants acting under
similar circumstances in performing your obligations under this Letter
Agreement. Resolute agrees to indemnify you to the same extent officers and
directors of Resolute are indemnified under the Amended and Restated Certificate
of Incorporation of Resolute and their respective indemnification agreements,
for liability, loss and expense that arise out of or relate to you by reason of
providing the Consulting Services. You also hereby acknowledge that you remain
subject to the terms and conditions of that certain Confidentiality and
Noncompete Agreement, by and between you and Resolute Natural Resources Company,
dated as of January 23, 2004 (the “Confidentiality and Noncompete Agreement”).
Upon expiration of the Consulting Term or upon termination of this Letter
Agreement, you agree to return all Related Parties’ Business Records (as such
term is defined in the Confidentiality and Noncompete Agreement) in your
possession.
You are solely responsible for all of your own insurance and shall at all times
maintain such types and amounts of insurance coverage (including liability
insurance) as is acceptable or required by Resolute. No workers’ compensation
insurance or unemployment compensation insurance will be obtained by Resolute on
your behalf. You shall solely be responsible for obtaining unemployment
compensation insurance and workers’ compensation insurance for yourself, and you
shall solely be responsible for complying with all applicable workers’
compensation and unemployment compensation laws.
All notices required or permitted under this Agreement shall be in writing and
shall be deemed effective upon personal delivery or upon deposit in the United
States Post Office, by registered or certified mail, postage prepaid, addressed
as follows:

     
Resolute:
  Consultant:
 
   
Resolute Energy Corporation
  Janet W. Pasque
1675 Broadway, Suite 1950
  7015 South Cook Way
Denver, Colorado 80202
  Centennial, Colorado 80122

This Letter Agreement and the Confidentiality and Noncompete Agreement embody
the complete agreement and understanding among the parties regarding the
Consulting Services. This Letter Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.

 



--------------------------------------------------------------------------------



 



Janet W. Pasque
June 1, 2010
Page 3
If you agree to the terms of this Letter Agreement, please sign and return this
letter to Resolute.

            Sincerely,
      /s/ James M. Piccone     James M. Piccone      President     

          AGREED AND ACKNOWLEDGED
     
 
        /s/ Janet W. Pasque     Janet W. Pasque    
Date:
  June 24, 2010    
 
 
 
   

 